Title: To George Washington from Robert Howe, 4 May 1785
From: Howe, Robert
To: Washington, George



My Dear Sir
New York 4th May 1785

The Bearer Mr Sitgreaves is a Delegate in Congress for the State of North Carolina, the Respect he has for your character induces him strongly to wish that he may know you personally, and being well assur’d that he is worthy of an introduction to you, I take the liberty to recommend him to your Civilities, I am sorry that inevitable Circumstances deprive the publick of the advantages which would result from his abilities at a juncture which I think Critical to America —I have been Compell’d to wait the meeting of Congress at this place, they have dealt honourably by me & still mean to do more, they have consider’d the peculiarity of my Case, have Voted me a sum of money & have order’d the pay master general to settle my Accounts preparation to somthing more, added to the Releif this gives me, it saves me the trouble and Expence of attending the different states where I have serv’d, and brings my affairs to a speedier close. I trouble you my Dear sir with these matters relative to my self because I know your Benevolent heart, and as I flatter my self your regard for me, will induce you to feel pleasure at the information. You will please make my very Respectful Compliments to Mrs Washington to whom with you I wish Every happiness. Tho I have not been honor’d by an answer to a letter written you long since, let me my Dear sir now hope ⟨mutilated⟩ you, for every ⟨mutilated⟩ be dear to my Remembrance. Direct for me to the Care of Abm Lott Esqr. ⟨Durkin⟩ Street—I am Dear Sir with the warmest Affection & freind ship your Excellencys most Obt servt

Robt Howe

